               Case 2:19-cv-01023-SAB Document 52 Filed 04/30/20 Page 1 of 2



 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
 6                               DISTRICT OF NEVADA
 7
 8 FRANK M. PECK,                                  No. 2:19-CV-01023-SAB
 9        Plaintiff,
10        v.
11 UNITED STATES OF AMERICA;                       ORDER GRANTING MOTION
12 JENNIFER A. DORSEY; DAVID S.                    FOR COPIES OF FINAL
13 DOTY; GREGORY M. SLEET; RENE L.                 ORDERS
14 VALLARDES; COURTNEY B.
15 KIRSCHNER; and JOHN DOES
16        Defendants.
17
18        Before the Court is Plaintiff’s Motion For Any and All Final Order of the
19 Court, ECF No. 51. Plaintiff is representing himself pro se. Defendants have not
20 made an appearance.
21        Plaintiff requests copies of final orders and judgment issued in this case,
22 ECF Nos. 41 and 42, because he alleges he has not received them. See also ECF
23 No. 48 at 1 (“Plaintiff Frank M. Peck as of the writing of this Notice of Appeal…
24 has not been served with the Court’s Orders [ECF No. 41 and 42 ]…and only just
25 learned of their existence by receipt of Document No. 47.”). The Court finds good
26 cause to grant Plaintiff’s motion. However, Plaintiff is advised that the Court
27 cannot provide copies or mailing service for parties, even indigent plaintiffs
28 proceeding in forma pauperis. If Plaintiff wishes to receive physical copies of

     ORDER GRANTING MOTION FOR COPIES OF FINAL ORDERS * 1
            Case 2:19-cv-01023-SAB Document 52 Filed 04/30/20 Page 2 of 2



 1 electronically filed documents from the Court, the cost is $0.10 per page. Nev. LR
 2 IC 1-1(i)(5); 28 U.S.C. § 1914.
 3        Accordingly, it is hereby ORDERED:
 4        1. Plaintiff’s Motion For Any and All Final Order of the Court, ECF No. 51,
 5 is GRANTED.
 6        2. The District Court Clerk is directed to resend ECF Nos. 41 and 42 to
 7 Plaintiff.
 8        IT IS HEREBY ORDERED. The District Court Clerk is hereby directed to
 9 enter this Order, forward a copy to Plaintiff, and close the file. The Court certifies
10 any appeal of this Order would
                             ould not be taken in good faith.
11        DATED this 30th day
                           ay of April 2020.
12
13
14
15                                                   4UBOMFZ"#BTUJBO
                                                 6OJUFE4UBUFT%JTUSJDU+VEHF
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING MOTION FOR COPIES OF FINAL ORDERS * 2
